 


109 HR 4717 IH: To designate the National Museum of Wildlife Art, located at 2820 Rungius Road, Jackson, Wyoming, as the National Museum of Wildlife Art of the United States.
U.S. House of Representatives
2006-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4717 
IN THE HOUSE OF REPRESENTATIVES 
 
February 8, 2006 
Mrs. Cubin introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To designate the National Museum of Wildlife Art, located at 2820 Rungius Road, Jackson, Wyoming, as the National Museum of Wildlife Art of the United States. 
 
 
1.National Museum of Wildlife Art of the United States
(a)DesignationThe National Museum of Wildlife Art, located at 2820 Rungius Road, Jackson, Wyoming, shall be known and designated as the National Museum of Wildlife Art of the United States.
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the museum referred to in subsection (a) shall be deemed to be a reference to the National Museum of Wildlife Art of the United States. 
 
